 
 
II 
110th CONGRESS 1st Session 
S. 290 
IN THE SENATE OF THE UNITED STATES 
 
January 12, 2007 
Ms. Murkowski (for herself and Mr. Stevens) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a tax credit to rural primary health providers. 
 
 
1.Short titleThis Act may be cited as the Rural Physicians Relief Act of 2007. 
2.Nonrefundable credit for rural primary health services providers 
(a)In GeneralSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Rural primary health services providers 
(a)Allowance of CreditIn the case of an individual who is a qualified primary health services provider for any month during the taxable year, there shall be allowed as a credit against the tax imposed by this chapter for such taxable year an amount equal to $1,000 for each month during such taxable year— 
(1)which is part of the eligible service period of such individual, and 
(2)for which such individual is a qualified primary health services provider. 
(b)Qualified Primary Health Services ProviderFor purposes of this section, the term qualified primary health services provider means, with respect to any month, any physician who is certified for such month by the Bureau to be a primary health services provider or a licensed mental health provider who— 
(1)is primarily providing primary health services, and either— 
(A)substantially all of such primary health services are provided in frontier areas (within the meaning of section 330I(r) of the Public Health Service Act), or 
(B)such primary health services are provided in a practice which includes rural patients from frontier areas (as so defined) in a percentage of the total practice which is at least equal to the percentage of total residents in the State in which such practice is located who reside in frontier areas (as so defined), 
(2)is not receiving during the calendar year which includes such month a scholarship under the National Health Service Corps Scholarship Program or the Indian health professions scholarship program or a loan repayment under the National Health Service Corps Loan Repayment Program or the Indian Health Service Loan Repayment Program, 
(3)is not fulfilling service obligations under such Programs, and 
(4)has not defaulted on such obligations. Such term shall not include any individual who is described in paragraph (1) with respect to any of the 3 most recent months ending before the date of the enactment of this section.
(c)Eligible Service PeriodFor purposes of this section, the term eligible service period means the period of 60 consecutive calendar months beginning with the first month the taxpayer is a qualified primary health services provider. 
(d)Other Definitions and Special RuleFor purposes of this section— 
(1)BureauThe term Bureau means the Bureau of Health Care Delivery and Assistance, Health Resources and Services Administration of the United States Public Health Service. 
(2)PhysicianThe term physician has the meaning given to such term by section 1861(r) of the Social Security Act. 
(3)Primary health services providerThe term primary health services provider means a provider of basic health services (as described in section 330(b)(1)(A)(i) of the Public Health Service Act). 
(4)Only 60 months taken into accountIn no event shall more than 60 months be taken into account under subsection (a) by any individual for all taxable years. . 
(b)Clerical AmendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Rural primary health services providers.  . 
(c)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
